Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,807, application 16/262,975 in view of Mizrahi. 
17/246,650
1. A controller for use in a storage device of a data processing system, the controller comprising: 
16/262,975
1. A controller for use in a storage device of a data processing system, the controller comprising: 

17/246,650
a host interface configured to communicate over a computer network with one or more remote hosts of a data processing system; 
16/262,975
a host interface configured to communicate over a computer network with one or more remote hosts of a data processing system; 

17/246,650
a memory interface, configured to communicate locally with a non-volatile memory of the storage device; and one or more processors, configured to: 
16/262,975
a memory interface, configured to communicate locally with a non-volatile memory of the storage device; and one or more processors, configured to: 

17/246,650
manage local storage or retrieval of media objects at the non-volatile memory; 
16/262,975
manage local storage or retrieval of media objects at the non-volatile memory; 

17/246,650
identify idle periods during which at least some resources of the one or more processors are free from managing storage or retrieval of the objects; 
16/262,975
identify idle periods during which at least some resources of the one or more processors are free from managing storage or retrieval of the objects; 

17/246,650
during the idle periods, perform additional tasks that are not associated with management of storage or retrieval of the objects, wherein performing the additional tasks is initiated or resumed during the identified idle periods, and suspended outside the identified idle periods
16/262,975
during the idle periods, selectively compute metadata that defines content characteristics of media objects that are stored or that are to be stored, in the non-volatile memory, wherein generation of the metadata is initiated or resumed during the identified idle periods and suspended outside the identified idle periods 
Examiner Note: The specification defines “tasks” as metadata tasks, see below. 
[0038] By delegating the metadata computation task from the hosts to the storage devices, the disclosed techniques eliminate the need to transport media objects across the network for the sake of computing the metadata. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai (US 2005/0055406) in view of Amidi (US 2016/0378402) in view of Thomas (US 2007/0038647) and further in view of Kim (US 2015/0074476). 
Regarding claim 1, Singhai discloses a host interface configured to communicate over a computer network with one or more remote hosts of a data processing system; 
	Singhai [0048] FIG. 1 illustrates communication system 100, in which local host (LHOST) 102 communicates with remote host (REMHOST) 110 by establishing a communication link over communication network 108. LHOST 102 and REMHOST 110 can communicate by unidirectionally or bidirectionally transferring a message, including information and control data, in half-duplex or in full-duplex modes of transmission. 
	
a memory interface, configured to communicate locally with a non-volatile memory of the storage device; and one or more processors, configured to: 
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Amidi discloses:
Amidi [0039] As shown, the non-volatile storage controller 300 is communicatively coupled (e.g., connected to) an array of non-volatile memories (e.g., non-volatile memories 320a-320n). Each of local controller (e.g., local controllers 304a-304n) is associated with one non-volatile memory in the array of non-volatile memories. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Amidi for the purpose communicatively coupling a non-volatile storage controller to an array of non-volatile memories.

manage local storage or retrieval of media objects at the non-volatile memory.
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Thomas discloses:
	Thomas [0017] Still referring to FIG. 1, computing device 102 includes a plurality of media sources storing media objects. In one embodiment, computing device 102 includes a local storage media source 106 and one or more external storage media sources 108. For example, computing device 102 includes the local storage media source 106 for storing basic codes or data that are needed to be processed for operating computing device 102. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Thomas for the purpose of including the local storage media source for storing basic codes or data that are needed to be processed for operating a computing device.    

identify idle periods during which at least some resources of the one or more processors are free from managing storage or retrieval of the objects; 
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kim discloses:
	Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Kim for the purpose of performing a test operation during an idle period of the data storing system.  

during the idle periods, perform additional tasks that are not associated with management of storage or retrieval of the objects, wherein performing the additional tasks is initiated or resumed during the identified idle periods, and suspended outside the identified idle periods.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 
	Kim [0080] When the data storing system is operated in the idle period, the bad block list is scanned (S410). When the data storing system is currently not operated in the idle period, the scanning of the bad block list is waited, for example, for a predetermined interval (S404). Accordingly, it may be possible to prevent the data storing system from performance deterioration by additionally performing the test operation. Accordingly, it may be possible to prevent the data storing system 100 from performance deterioration due to additional performance of the test operation.

Regarding claim 2, the combination of Singhai, Amidi, Thomas and Kim discloses wherein, in performing the additional tasks during the idle periods, the one or more processors are configured to generate data analytics.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Castro (US 2006/0047706).  
Regarding claim 3, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein, in generating the data analytics during the idle periods, the one or more processors are configured to generate metadata for one or more of the objects.  However, Castro discloses:
	Castro [0009] The metadata stored in the metadata store 204 is usually not provided with the stored item, but must be generated by the file system when the file is added or modified. Generating metadata typically requires substantial computing time. Fortunately, most files are not constantly modified and the computer system can generate metadata for the files during computational idle times in a background process. However, to generate metadata, the metadata generator process typically requires that the item be present and readily accessible so that it can be examined and analyzed to generate the metadata.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Castro for the purpose of generating metadata for the files during computational idle times in a background process.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Suresh (US 10,884,996).  
Regarding claim 4, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein the one or more processors are configured to perform the additional tasks for a plurality of unstructured media objects that are stored, or that are to be stored, in the non-volatile memory.  However, Suresh discloses:
	Suresh abstract  A method of optimizing automatic schema-based metadata generation, the method including, receiving a trigger to automatically generate metadata for unstructured data, dynamically detecting a metadata optimization parameter for the unstructured data, automatically selecting a metadata schema for the unstructured data, identifying a pre-optimized metadata-generation format for the selected metadata schema, automatically transforming the unstructured data into an optimized metadata-generation structure of the pre-optimized metadata-generation format, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Suresh for the purpose of optimizing automatic schema-based metadata generation. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim.
Regarding claim 5, the combination of Singhai, Amidi, Thomas and Kim discloses wherein the one or more processors are configured to assign a first priority to management of the storage or retrieval of the objects at the non-volatile memory, and to assign a second priority, lower than the first priority, to performing of the additional tasks.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Brown (US 2018/0157421). 
Regarding claim 6, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein the storage device comprises a Solid State Drive (SSD), and wherein the non-volatile memory of the storage device comprises one or more Flash memory devices.  However, Brown discloses:
	Brown [0054] In one embodiment, the storage devices 10a, 10b may be comprised of one or more sequential access storage devices, such as hard disk drives and magnetic tape or may include non-sequential access storage devices such as solid state drives (SSD), for example. Each storage device 10a, 10b may comprise a single sequential or non-sequential access storage device or may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Brown for the purpose of including non-sequential access storage devices and an array of storage devices.

Regarding claim 7, the combination of Singhai, Amidi, Thomas, Kim and Brown discloses  wherein the storage device comprises a Hard Disk Drive (HDD), and wherein the non-volatile memory of the storage device comprises one or more magnetic disks.
Brown [0054] In one embodiment, the storage devices 10a, 10b may be comprised of one or more sequential access storage devices, such as hard disk drives and magnetic tape or may include non-sequential access storage devices such as solid state drives (SSD), for example. Each storage device 10a, 10b may comprise a single sequential or non-sequential access storage device or may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.	

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Ben-Yehuda (US 10, 963,393).  
Regarding claim 8, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein the one or more processors comprise a single processor that is configured both to manage the local storage or retrieval of the media objects and to perform the additional tasks during the idle periods.  However, Ben-Yehuda discloses:
	Ben-Yehuda col 36, lines 45-50 The storage processor may include additional processors/tasks that may implement dedicated logic of the user (s). Those processor/task can communicate directly with the user programmable logic in the FPGA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Ben-Yehuda for the purpose of including additional tasks that may implement dedicated logic of the user (s).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai in view of Amidi in view of Thomas and further in view of Kim. 
Regarding claim 9, Singhai discloses:
by a host interface coupled to a storage device situated in a data processing system, communicating over a computer network with one or more remote hosts; 
Singhai [0048] FIG. 1 illustrates communication system 100, in which local host (LHOST) 102 communicates with remote host (REMHOST) 110 by establishing a communication link over communication network 108. LHOST 102 and REMHOST 110 can communicate by unidirectionally or bidirectionally transferring a message, including information and control data, in half-duplex or in full-duplex modes of transmission. 

by a memory interface of the storage device, communicating locally with a non-volatile memory of the storage device; 
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Amidi discloses:
Amidi [0039] As shown, the non-volatile storage controller 300 is communicatively coupled (e.g., connected to) an array of non-volatile memories (e.g., non-volatile memories 320a-320n). Each of local controller (e.g., local controllers 304a-304n) is associated with one non-volatile memory in the array of non-volatile memories. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Amidi for the purpose communicatively coupling a non-volatile storage controller to an array of non-volatile memories.

managing, by one or more processors of the storage device, local storage or retrieval of media objects at the non-volatile memory; 
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Thomas discloses:
	Thomas [0017] Still referring to FIG. 1, computing device 102 includes a plurality of media sources storing media objects. In one embodiment, computing device 102 includes a local storage media source 106 and one or more external storage media sources 108. For example, computing device 102 includes the local storage media source 106 for storing basic codes or data that are needed to be processed for operating computing device 102. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Thomas for the purpose of including the local storage media source for storing basic codes or data that are needed to be processed for operating a computing device.    

identifying, by the one or more processors, idle periods during which at least some resources of the one or more processors are free from managing storage of the objects; and 
Singhai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kim discloses:
	Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhai to obtain above limitation based on the teachings of Kim for the purpose of performing a test operation during an idle period of the data storing system.  

during the idle periods, performing, by the one or more processors of the storage device, additional tasks that are not associated with management of storage or retrieval of the objects, including initiating or resuming the performing of the additional tasks during the identified idle periods, and suspending the performing of the additional tasks outside the identified idle periods.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 
	Kim [0080] When the data storing system is operated in the idle period, the bad block list is scanned (S410). When the data storing system is currently not operated in the idle period, the scanning of the bad block list is waited, for example, for a predetermined interval (S404). Accordingly, it may be possible to prevent the data storing system from performance deterioration by additionally performing the test operation. Accordingly, it may be possible to prevent the data storing system 100 from performance deterioration due to additional performance of the test operation.

Regarding claim 10, the combination of Singhai, Amidi, Thomas and Kim discloses wherein, in performing the additional tasks during the idle periods, the one or more processors are configured to generate data analytics.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Castro.  
Regarding claim11, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein, in generating the data analytics during the idle periods, the one or more processors are configured to generate metadata for one or more of the objects.  However, Castro discloses:
	Castro [0009] The metadata stored in the metadata store 204 is usually not provided with the stored item, but must be generated by the file system when the file is added or modified. Generating metadata typically requires substantial computing time. Fortunately, most files are not constantly modified and the computer system can generate metadata for the files during computational idle times in a background process. However, to generate metadata, the metadata generator process typically requires that the item be present and readily accessible so that it can be examined and analyzed to generate the metadata.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Castro for the purpose of generating metadata for the files during computational idle times in a background process.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Suresh.  
Regarding claim 12, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein performing the additional tasks comprises performing the additional tasks for a plurality of unstructured media objects that that are stored, or that are to be stored, in the non- volatile memory.
However, Suresh discloses:
	Suresh abstract  A method of optimizing automatic schema-based metadata generation, the method including, receiving a trigger to automatically generate metadata for unstructured data, dynamically detecting a metadata optimization parameter for the unstructured data, automatically selecting a metadata schema for the unstructured data, identifying a pre-optimized metadata-generation format for the selected metadata schema, automatically transforming the unstructured data into an optimized metadata-generation structure of the pre-optimized metadata-generation format, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Suresh for the purpose of optimizing automatic schema-based metadata generation. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim.
Regarding claim 13, the combination of Singhai, Amidi, Thomas and Kim discloses comprising assigning a first priority to management of the storage or retrieval of the objects at the non-volatile memory, and assigning a second priority, lower than the first priority, to performing of the additional tasks.
Kim [0038] As an exemplary embodiment, the controller 120 may output the command CMD and the address ADD to the semiconductor device 110 to perform the test operation during an idle period of the data storing system 100. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Brown (US 2018/0157421). 
Regarding claim 14, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein the storage device comprises a Solid State Drive (SSD), and wherein the non-volatile memory of the storage device comprises one or more Flash memory devices.  However, Brown discloses:
	Brown [0054] In one embodiment, the storage devices 10a, 10b may be comprised of one or more sequential access storage devices, such as hard disk drives and magnetic tape or may include non-sequential access storage devices such as solid state drives (SSD), for example. Each storage device 10a, 10b may comprise a single sequential or non-sequential access storage device or may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Brown for the purpose of including non-sequential access storage devices and an array of storage devices.

Regarding claim 15, the combination of Singhai, Amidi, Thomas, Kim and Brown discloses  wherein the storage device comprises a Hard Disk Drive (HDD), and wherein the non-volatile memory of the storage device comprises one or more magnetic disks.
Brown [0054] In one embodiment, the storage devices 10a, 10b may be comprised of one or more sequential access storage devices, such as hard disk drives and magnetic tape or may include non-sequential access storage devices such as solid state drives (SSD), for example. Each storage device 10a, 10b may comprise a single sequential or non-sequential access storage device or may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, tape storage, flash memory, etc.	

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhai, Amidi, Thomas and Kim and further in view of Ben-Yehuda.  
Regarding claim 16, the combination of Singhai, Amidi, Thomas and Kim discloses the elements of the claimed invention as noted but does not disclose wherein managing the local storage or retrieval of the media objects, and performing of the additional tasks, are both performed by a single processor of the storage device during idle periods.  However, Ben-Yehuda discloses:
	Ben-Yehuda col 36, lines 45-50 The storage processor may include additional processors/tasks that may implement dedicated logic of the user (s). Those processor/task can communicate directly with the user programmable logic in the FPGA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhai, Amidi, Thomas and Kim to obtain above limitation based on the teachings of Ben-Yehuda for the purpose of including additional tasks that may implement dedicated logic of the user (s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161